Exhibit 10.2

 

INDEMNIFICATION AGREEMENT

 

This Indemnification Agreement is made this                                   ,
20       , by and between Simpson Manufacturing Co., Inc., a Delaware
corporation (“Company”), and
                                                                         
(“Indemnitee”), with reference to the following facts:

 

Competent and experienced persons may be reluctant to serve corporations as
directors or officers or in other capacities unless they are provided with
adequate protection through liability insurance or adequate indemnification
against inordinate risks of claims and actions against them arising out of their
service to the corporation.  The current unavailability, inadequacy and cost of
insurance and uncertainties relating to indemnification have increased the
difficulty of attracting and retaining such persons.

 

The Board of Directors of the Company has determined that it is in the interests
of the Company’s shareholders to attract and retain such persons and that the
Company should act to assure such persons of appropriate and lawful protection
in the future.  Section 145 of the Delaware Corporation Law and the Certificate
of Incorporation and Bylaws of the Company empower the Company to indemnify its
officers, directors, employees and agents by agreement and to indemnify persons
who serve, at the request of the Company, as directors, officers, employees or
agents of other corporations or enterprises, and section 145 expressly provides
that the indemnification provided therein is not exclusive.

 

The Company believes that it is reasonable, prudent and necessary for the
Company contractually to obligate itself to indemnify such persons to the
fullest extent permitted by applicable law, so that they will serve or continue
to serve the Company free from undue concern that they will not be so
indemnified.  Indemnitee is willing to serve or continue to serve and to take on
additional service for or on behalf of the Company on the condition that
Indemnitee be so indemnified.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
conditions herein, the Company and Indemnitee hereby agree as follows:

 

1.                                       Definitions.  For purposes of this
Agreement:

 

(a)                                  “Board” means the Board of Directors of the
Company (excluding any direct or indirect subsidiary or parent of the Company).

 

(b)                                 “Change of Control” means a change in
control of the Company occurring after the Effective Date of a nature that would
be required to be reported in response to Item 1 of Form 8-K (or in response to
any similar item on any similar schedule or form) promulgated under the
Securities Exchange Act of 1934, as amended (the “Act”), whether or not the
Company is then subject to such reporting requirement; provided that, without
limiting the foregoing, a Change of Control shall be deemed to have occurred if
after the Effective Date (i) any “person” (as that term is used

 

--------------------------------------------------------------------------------


 

in sections 13(d) and 14(d) of the Act) becomes the “beneficial owner” (as that
term is defined in Rule 13d-3 under the Act), directly or indirectly, of
securities of the Company representing thirty percent or more of the combined
voting power of the Company’s then outstanding securities without the prior
approval of at least two-thirds of the members of the Board in office
immediately prior to such person attaining such percentage; (ii) the Company is
a party to a merger, consolidation, sale of assets or other reorganization, or a
proxy contest, as a consequence of which members of the Board in office
immediately prior to such transaction or event constitute less than a majority
of the Board thereafter; or (iii) during any period of twenty-four calendar
months, individuals who at the beginning of such period constituted the Board
(including for this purpose any new director whose election or nomination for
election by the Company’s shareholders is approved by a vote of at least
two-thirds of the directors then still in office who shall have been directors
at the beginning of such period) cease for any reason to constitute at least a
majority of the Board.

 

(c)                                  Unless the context indicates otherwise, the
term “Company” as used in this Agreement shall be deemed to include any direct
or indirect subsidiary or parent of the Company.

 

(d)                                 “Corporate Status” describes the status of a
person who is or was a director, officer, employee, agent or fiduciary of the
Company or of any other corporation, partnership, joint venture, trust, employee
benefit plan or other enterprise which such person is or was serving at the
request of the Company.

 

(e)                                  “Disinterested Director” means a member of
the Board who is not and was not a party to the Proceeding in respect of which
indemnification is sought by Indemnitee.

 

(f)                                    “Effective Date” means the date in the
first paragraph of this Agreement.

 

(g)                                 “Expenses” shall include all reasonable
attorneys’ fees, retainers, court costs, transcript costs, fees of experts,
witness fees, travel expenses, duplicating costs, printing and binding costs,
telephone charges, postage, delivery service fees, and all other disbursements
or expenses incurred in prosecuting, defending, preparing to prosecute or
defend, investigating, or being or preparing to be a witness in a Proceeding.

 

(h)                                 “Independent Counsel” means a law firm, or a
member of a law firm, that is experienced in matters of corporation law and
neither presently is, nor in the five years preceding commencement of a
Proceeding giving rise to a claim for indemnification hereunder shall have been,
retained to represent:  (i) the Company or Indemnitee in any matter material to
either such party, or (ii) any other party to such Proceeding.  Notwithstanding
the foregoing, the term “Independent Counsel” shall not include any person who,
under the applicable standards of professional conduct then prevailing, would
have a conflict of interest in representing either the Company or Indemnitee in
an action to determine Indemnitee’s rights under this Agreement.

 

--------------------------------------------------------------------------------


 

(i)                                     “Proceeding” includes any action, suit,
arbitration, alternative dispute resolution mechanism, investigation,
administrative hearing or any other proceeding whether civil, criminal,
administrative or investigative, whether or not initiated prior to the Effective
Date, except a proceeding initiated by Indemnitee pursuant to section 11 of this
Agreement to enforce Indemnitee’s rights under this Agreement.

 

2.                                       Agreement to Serve.  Indemnitee
confirms that Indemnitee has agreed, in reliance on the covenants and agreements
in this Agreement, to serve as a director, officer, employee, agent or fiduciary
of the Company or at the request of the Company, as a director, officer,
employee, agent or fiduciary of another corporation, partnership, joint venture,
trust, employee benefit plan or other enterprise.  Indemnitee may at any time
and for any reason resign from such position (subject to any other contractual
obligation or any obligation imposed by operation of law).  The Company shall
have no obligation under this Agreement to continue Indemnitee in any position
with the Company.

 

3.                                       Indemnification — General.  The Company
shall indemnify and defend, and advance Expenses to, Indemnitee as provided
below in this Agreement and to the fullest extent permitted by applicable law in
effect on the Effective Date hereof and to such greater extent as applicable law
may thereafter from time to time permit.

 

4.                                       Third Party Actions.  Indemnitee shall
be entitled to the rights of indemnification provided in this section 4 if, by
reason of Indemnitee’s Corporate Status, Indemnitee is, or is threatened to be
made, a party to any threatened, pending or completed Proceeding, other than a
Proceeding by or in the right of the Company.  Pursuant to this section 4, the
Company shall indemnify and defend Indemnitee against Expenses, judgments,
penalties, fines and amounts paid in settlement actually and reasonably incurred
by Indemnitee or on Indemnitee’s behalf in connection with such Proceeding or
any claim, issue or matter therein, if Indemnitee acted in good faith and in a
manner Indemnitee believed to be in or not opposed to the best interests of the
Company, and, with respect to any criminal Proceeding, had no reasonable cause
to believe Indemnitee’s conduct was unlawful.

 

5.                                       Derivative Actions.  Indemnitee shall
be entitled to the rights of indemnification provided in this section 5 if, by
reason of Indemnitee’s Corporate Status, Indemnitee is, or is threatened to be
made, a party to any threatened, pending or completed Proceeding brought by or
in the right of the Company to procure a judgment in its favor.  Pursuant to
this section 5, the Company shall indemnify and defend Indemnitee against
Expenses actually and reasonably incurred by Indemnitee or on Indemnitee’s
behalf in connection with such Proceeding if Indemnitee acted in good faith and
in a manner Indemnitee believed to be in or not opposed to the best interests of
the Company.  Notwithstanding the foregoing, no indemnification against such
Expenses shall be made in respect of any claim, issue or matter in such
Proceeding as to which Indemnitee shall have been adjudged to be liable to the
Company if applicable law prohibits such indemnification; provided that, if
applicable law so permits, indemnification against Expenses shall nevertheless
be made by the Company in such

 

--------------------------------------------------------------------------------


 

event if and only to the extent that the Court of Chancery of the State of
Delaware, or the court in which such Proceeding shall have been brought or is
pending, shall determine.

 

6.                                       Indemnification for Expenses of
Indemnitee.  Notwithstanding any provision of this Agreement to the contrary, to
the extent that Indemnitee is, by reason of Indemnitee’s Corporate Status, a
party to and is successful, on the merits or otherwise, in any Proceeding,
Indemnitee shall be indemnified against all Expenses incurred by Indemnitee or
on Indemnitee’s behalf in connection therewith.  If Indemnitee is not wholly
successful in such Proceeding but is successful, on the merits or otherwise, as
to one or more but less than all claims, issues or matters in such Proceeding,
the Company shall indemnify Indemnitee against all Expenses incurred by
Indemnitee or on Indemnitee’s behalf in connection with each successfully
resolved claim, issue or matter.  For purposes of this section 6 and without
limitation, the termination of any claim, issue or matter in such a Proceeding
by dismissal, with or without prejudice, shall be deemed to be a successful
result as to such claim, issue or matter.

 

7.                                       Indemnification for Expenses of a
Witness.  Notwithstanding any other provision of this Agreement to the contrary,
to the extent that Indemnitee is, by reason of Indemnitee’s Corporate Status, a
witness in any Proceeding, Indemnitee shall be indemnified against all Expenses
actually and reasonable incurred by Indemnitee or on Indemnitee’s behalf in
connection therewith.

 

8.                                       Advancement of Expenses.  The Company
shall advance all reasonable Expenses incurred by or on behalf of Indemnitee in
connection with any Proceeding within twenty days after the receipt by the
Company of a statement or statements from Indemnitee requesting such advance or
advances from time to time, whether prior to or after final disposition of such
Proceeding.  Such statement or statements shall reasonably evidence the Expenses
incurred by Indemnitee and shall include or be preceded or accompanied by an
undertaking by or on behalf of Indemnitee to repay any Expenses advanced if it
shall ultimately be determined that Indemnitee is not entitled to be indemnified
against such Expenses.

 

9.                                       Indemnification Procedure.

 

(a)                                  To obtain indemnification under this
Agreement, Indemnitee shall submit to the Chief Financial Officer of the Company
(or to such other officer as may be designated by the Board) a written request,
including such documentation and information as is reasonably available to
Indemnitee and is reasonably necessary to determine whether and to what extent
Indemnitee is entitled to indemnification.  Such officer of the Company shall,
promptly on receipt of such a request for indemnification, advise the Board in
writing that Indemnitee has requested indemnification.

 

(b)                                 On written request by Indemnitee for
indemnification pursuant to section 9(a), a determination, if required by
applicable law, with respect to Indemnitee’s entitlement thereto shall be made
in the specific case:  (i) if a Change of Control shall have occurred, by
Independent Counsel (unless Indemnitee shall request

 

--------------------------------------------------------------------------------


 

that such determination be made by the Board or the shareholders, in which case
by the person or persons or in the manner provided in clause (ii) or (iii) of
this section 9(b)) in a written opinion to the Board, a copy of which shall be
delivered to Indemnitee; (ii) if a Change of Control shall not have occurred,
(A) by the Board by a majority vote of a quorum consisting of Disinterested
Directors or (B) if a quorum of the Board consisting of Disinterested Directors
is not obtainable or, even if obtainable, such quorum of Disinterested Directors
so directs, by Independent Counsel in a written opinion to the Board, a copy of
which shall be delivered to Indemnitee or (C) if directed by the Board, by the
shareholders of the Company; or (iii) as provided in section 10(b) of this
Agreement.  If it is so determined that Indemnitee is entitled to
indemnification, payment to or on behalf of Indemnitee shall be made within ten
days after such determination.  Indemnitee shall cooperate with the person,
persons or entity making such determination with respect to Indemnitee’s
entitlement to indemnification, including providing to such person, persons or
entity on reasonable advance request any documentation or information that is
not privileged or otherwise protected from disclosure and that is reasonably
available to Indemnitee and reasonably necessary to such determination.  Any
Expenses incurred by Indemnitee in so cooperating with the person, persons, or
entity making such determination shall be borne by the Company (irrespective of
the determination as to Indemnitee’s entitlement to indemnification) and the
Company hereby indemnifies and agrees to hold Indemnitee harmless therefrom.

 

(c)                                  If the determination of entitlement to
indemnification is to be made by Independent Counsel pursuant to section 9(b),
the Independent Counsel shall be selected as provided in this section 9(c).  If
a Change of Control shall not have occurred, the Independent Counsel shall be
selected by the Board, and the Company shall give written notice to Indemnitee
advising Indemnitee of the identity of the Independent Counsel so selected.  If
a Change of Control shall have occurred, the Independent Counsel shall be
selected by Indemnitee (unless Indemnitee shall request that such selection be
made by the Board, in which event the preceding sentence shall apply), and
Indemnitee shall give written notice to the Company advising it of the identity
of the Independent Counsel so selected.  In either event, Indemnitee or the
Company, as the case may be, may, within seven days after such written notice of
selection shall have been given, deliver to the Company or to Indemnitee, as the
case may be, a written objection to such selection.  Such objection may be
asserted only on the ground that the Independent Counsel so selected does not
meet the requirements of “Independent Counsel” as defined in section 1, and the
objection shall set forth with particularity the factual basis of such
assertion.  If such written objection is made, the Independent Counsel so
selected may not serve as Independent Counsel, unless and until a court shall
have determined that such objection is without merit.  If, within twenty days
after submission by Indemnitee of a written request for indemnification pursuant
to section 9(a), no Independent Counsel shall have been selected and not
objected to, either the Company or Indemnitee may petition the Court of Chancery
of the State of Delaware for resolution of any objection which shall have been
made by the Company or Indemnitee to the other’s selection of Independent
Counsel and or for the appointment as Independent Counsel of a person selected
by the Court or by such other person as the Court shall designate, and the
person with respect to whom an objection is so resolved or the person so
appointed shall act as Independent Counsel under section 9(b).  The

 

--------------------------------------------------------------------------------


 

Company shall pay any and all reasonable fees and expenses of Independent
Counsel incurred by such Independent Counsel in connection with acting pursuant
to section 9(b), and the Company shall pay all reasonable fees and Expenses
incident to the procedures of this section 9(c), regardless of the manner in
which such Independent Counsel is selected or appointed.  On the due
commencement of any judicial proceeding or arbitration pursuant to
section 11(a)(iii), Independent Counsel shall be discharged and relieved of any
further responsibility in such capacity (subject to the applicable standards of
professional conduct then prevailing).

 

10.                                 Presumptions and Effect of Certain
Proceedings.

 

(a)                                  If a Change of Control shall have occurred,
in making a determination with respect to entitlement to indemnification
hereunder, the person, persons or entity making such determination shall presume
that Indemnitee is entitled to indemnification under this Agreement if
Indemnitee shall have submitted a request for indemnification in accordance with
section 9(a) of this Agreement, and the Company shall have the burden of proof
to overcome that presumption in connection with the making by any person,
persons or entity of any determination contrary to that presumption.

 

(b)                                 If the person, persons or entity empowered
or selected under section 9 to determine whether Indemnitee is entitled to
indemnification shall not have made a determination within sixty days after
receipt by the Company of the request therefor, the requisite determination of
entitlement to indemnification shall be deemed to have been made and Indemnitee
shall be entitled to such indemnification, absent (i) a misstatement by
Indemnitee of a material fact, or an omission of a material fact necessary to
make Indemnitee’s statement not materially misleading, in connection with the
request for indemnification, or (ii) a prohibition of such indemnification under
applicable law; provided that such sixty-day period may be extended for a
reasonable time, not to exceed an additional thirty days, if the person, persons
or entity making the determination with respect to entitlement to
indemnification in good faith requires such additional time for the obtaining or
evaluating information relating thereto; and provided further that the foregoing
provisions of this section 10(b) shall not apply (i) if the determination of
entitlement to indemnification is to be made by the shareholders pursuant to
section 9(b)and if (A) within fifteen days after receipt by the Company of the
request for such determination the Board shall have resolved to submit such
determination to the shareholders for their consideration at an annual meeting
thereof to be held within seventy-five days after such receipt and such
determination is made thereat, or (B) a special meeting of shareholders is
called within fifteen days after such receipt for the purpose of making such
determination, such meeting is held for such purpose within sixty days after
having been so called and such determination is made thereat, or (ii) if the
determination of entitlement to indemnification is to be made by Independent
Counsel pursuant to section 9(b).

 

(c)                                  The termination of any Proceeding or of any
claim, issue or matter therein, by judgment, order, settlement or conviction, or
on a plea of nolo contendere or its equivalent, shall not (except as otherwise
expressly provided in this

 

--------------------------------------------------------------------------------


 

Agreement) of itself adversely affect the right of Indemnitee to indemnification
or create a presumption that Indemnitee did not act in good faith and in a
manner which Indemnitee believed to be in or not opposed to the best interests
of the Company or, with respect to any criminal Proceeding, that Indemnitee had
reasonable cause to believe that Indemnitee’s conduct was unlawful.

 

11.                                 Remedies of Indemnitee.

 

(a)                                  Indemnitee shall be entitled to an
adjudication in an appropriate court of the State of Delaware, or in any other
court of competent jurisdiction, of Indemnitee’s entitlement to indemnification
or advancement of expenses if (i) a determination is made pursuant to section 9
that Indemnitee is not entitled to indemnification under this Agreement,
(ii) advancement of Expenses is not timely made pursuant to section 8, (iii) the
determination of entitlement to indemnification is to be made by Independent
Counsel pursuant to section 9(b) and such determination shall not have been made
and delivered in a written opinion within ninety days after receipt by the
Company of the request for indemnification, (iv) payment of indemnification is
not made pursuant to section 5 within ten days after receipt by the Company of a
written request therefor, or (v) payment of indemnification is not made within
ten days after a determination has been made that Indemnitee is entitled to
indemnification or such determination is deemed to have been made pursuant to
section 9 or 10.  Indemnitee shall commence such proceeding seeking an
adjudication within 180 days following the date on which Indemnitee first has
the right to commence such proceeding pursuant to this section 11(a).  The
Company shall not oppose Indemnitee’s right to seek any such adjudication.

 

(b)                                 If a determination shall have been made
pursuant to section 9 that Indemnitee is not entitled to indemnification, any
judicial proceeding commenced pursuant to this section 11 shall be conducted in
all respects as a de novo trial on the merits, and Indemnitee shall not be
prejudiced by reason of that adverse determination.  If a Change of Control
shall have occurred, in any judicial proceeding commenced pursuant to this
section 11 the Company shall have the burden of proving that Indemnitee is not
entitled to indemnification or advancement of Expenses, as the case may be.

 

(c)                                  If a determination shall have been made or
deemed to have been made pursuant to section 9 or 10 that Indemnitee is entitled
to indemnification, the Company shall be bound by such determination in any
judicial proceeding commenced pursuant to this section 11, absent (i) a
misstatement by Indemnitee of a material fact, or an omission of a material fact
necessary to make Indemnitee’s statement not materially misleading, in
connection with the request for indemnification, or (ii) a prohibition of such
indemnification under applicable law.

 

(d)                                 The Company shall be precluded from
asserting in any judicial proceeding commenced pursuant to this section 11 that
the procedures and presumptions of this Agreement are not valid, binding and
enforceable and shall stipulate in any such court that the Company is bound by
all provisions of this Agreement.

 

--------------------------------------------------------------------------------


 

(e)                                  If Indemnitee, pursuant to this section 11,
seeks a judicial adjudication to enforce Indemnitee’s rights under, or to
recover damages for breach of, this Agreement, Indemnitee shall be entitled to
recover from the Company, and shall be indemnified by the Company against, any
and all expenses (of the types described in the definition of Expenses in
section 1) incurred by Indemnitee in such judicial adjudication, but only if
Indemnitee prevails therein.  If it is determined in such judicial adjudication
that Indemnitee is entitled to receive part but not all of the indemnification
or advancement of expenses sought, the expenses incurred by Indemnitee in
connection with such judicial adjudication shall be appropriately prorated.

 

12.                                 Non-Exclusivity; Survival of Rights;
Insurance; Subrogation.

 

(a)                                  The rights of indemnification and to
receive advancement of Expenses as provided by this Agreement shall not be
deemed exclusive of any other rights to which Indemnitee may at any time be
entitled under applicable law, the Certificate of Incorporation, the Bylaws, any
agreement, a vote of shareholders or a resolution of directors, or otherwise. 
No amendment, alteration or termination of this Agreement or any provision
hereof shall be effective as to Indemnitee with respect to any action taken or
omitted by Indemnitee in Indemnitee’s Corporate Status prior to such amendment,
alteration or termination.

 

(b)                                 To the extent that the Company maintains an
insurance policy or policies providing liability insurance for directors,
officers, employees, agents or fiduciaries of the Company or of any other
corporation, partnership, joint venture, trust, employee benefit plan or other
enterprise that such person serves at the request of the Company, Indemnitee
shall be covered by such policy or policies in accordance with its or their
terms to the maximum extent of the coverage available for any such director,
officer, employee, agent or fiduciary under such policy or policies.

 

(c)                                  In the event of any payment under this
Agreement, the Company shall be subrogated to the extent of such payment to all
of the rights of recovery of Indemnitee, who shall execute all papers required
and take all action necessary to secure such rights, including execution of such
documents as are necessary to enable the Company to bring suit to enforce such
rights.

 

(d)                                 The Company shall not be liable under this
Agreement to make any payment of amounts otherwise indemnifiable hereunder if
and to the extent that Indemnitee shall have otherwise received such payment
under any insurance policy, contract, agreement or otherwise.

 

(e)                                  The Company may, to the maximum extent
permitted by law, create a trust fund, grant a security interest or use other
means (including, without limitation, letters of credit, surety bonds and other
similar arrangements) to ensure or secure the payment of such amounts as may
become necessary to effect indemnification provided hereunder.

 

--------------------------------------------------------------------------------


 

13.                                 Duration of Agreement.  This Agreement shall
continue until and terminate on the later of: (a) ten years after the date that
Indemnitee shall have ceased to serve as a director, officer, employee, agent or
fiduciary of the Company or of any other corporation, partnership, joint
venture, trust, employee benefit plan or other enterprise that Indemnitee shall
have served at the request of the Company; or (b) the final termination of all
pending Proceedings in respect of which Indemnitee is granted rights of
indemnification or advancement of expenses hereunder and of any proceeding
commenced by Indemnitee pursuant to section 11 relating thereto.  This Agreement
shall bind the Company and its successors and assigns and shall inure to the
benefit of Indemnitee and Indemnitee’s heirs, executors and administrators.

 

14.                                 Severability.  If any provision or
provisions of this Agreement shall be held to be invalid, illegal or
unenforceable for any reason whatsoever:  (a) the validity, legality and
enforceability of the remaining provisions of this Agreement shall not in any
way be affected or impaired thereby; and (b) to the maximum extent possible, the
provisions of this Agreement shall be construed to give effect to the intent of
the provision held invalid, illegal or unenforceable.

 

15.                                 Exceptions to Indemnification Rights. 
Except for a proceeding to enforce or determine rights under this Agreement,
Indemnitee shall not be entitled to Indemnification or advancement of Expenses
under this Agreement with respect to any Proceeding, or any claim therein,
brought or made by Indemnitee against the Company.

 

16.                                 Counterparts.  This Agreement may be
executed in one or more counterparts, each of which shall for all purposes be
deemed to be an original but all of which together shall constitute one and the
same Agreement.

 

17.                                 Captions.  The headings of the sections of
this Agreement are for convenience of reference only and are not part of this
Agreement.

 

18.                                 Amendment and Waiver.  No supplement,
modification or amendment of this Agreement shall be binding unless in writing
and signed by both parties.  No waiver of any provision of this Agreement shall
be deemed or shall constitute a waiver of any other provision (whether or not
similar) nor shall such waiver constitute a continuing waiver.

 

19.                                 Notice by Indemnitee.  Indemnitee agrees to
notify the Company promptly in writing on being served with any summons,
citation, subpoena, complaint, indictment, information or other document
relating to any Proceeding or matter which may be subject to indemnification or
advancement of Expenses covered hereunder.

 

20.                                 Notices.  All notices, requests, demands and
other communications hereunder shall be in writing and shall be deemed to have
been duly given and received when personally delivered, when transmitted by
facsimile if transmission is confirmed, one business day after being deposited
for next-day delivery with a nationally recognized overnight delivery service,
or three days after being deposited as first class mail with the United States
Postal Service, all charges or first class

 

--------------------------------------------------------------------------------


 

postage prepaid, properly addressed to Indemnitee, at the address set forth
below Indemnitee’s signature herein, or to the Company, at its principal place
of business, Attention:  Chief Financial Officer, or to such other address as
may have been furnished hereunder by either party to the other.

 

21.                                 Entire Agreement.  This Agreement
constitutes the entire agreement of the parties and supercedes all prior or
contemporaneous negotiations, correspondence, understandings and agreements
between the parties, written or oral, regarding the subject matter hereof;
provided that nothing in this Agreement shall limit any right to indemnification
that Indemnitee may have under the Certificate of Incorporation or the Bylaws of
the Company.

 

22.                                 Governing Law.  This Agreement shall be
governed by and construed and interpreted in accordance with the laws of the
State of Delaware

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been duly executed by or on behalf of the
parties hereto as of the date in the first paragraph of this Agreement.

 

“COMPANY”

 

“INDEMNITEE”

 

 

 

SIMPSON MANUFACTURING CO.,
INC.

 

 

 

 

 

 

By

 

 

 

 

 

 

 

 

 

 

 

Address:

 

 

 

Thomas J Fitzmyers

 

 

 

 

 

President

 

 

 

 

 

 

 

Address:

4120 Dublin Blvd., Suite 400

 

Telephone:

 

 

 

P.O. Box 2969

 

 

 

 

 

Dublin, CA  94568

 

Facsimile:

 

 

 

 

 

 

Telephone:

925-560-9000

 

 

Facsimile:

925-833-1496

 

 

 

--------------------------------------------------------------------------------

 